department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc date cc corp postn-120591-02 internal_revenue_service national_office legal advice memorandum for associate area_counsel washington dc lmsb attention cheryl rees senior attorney from subject legend corporation corporation corporation subsidiary new subsidiary business a business b business c company government date alfred c bishop jr chief cc corp acquisition of a corporation followed by its liquidation into the acquiring_corporation postn-120591-02 date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh i this chief_counsel_advice responds to your request for our opinion on the characterization of certain transactions in the above-referenced case in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent we assume your response to the field will contain a more comprehensive recitation of the facts briefly our understanding of the facts is as follows on date corporation acquired i of the shares of corporation shortly thereafter corporation made an offer accepted on date to acquire the remaining corporation stock while awaiting government’s approval of the acquisition of corporation the corporation stock was placed in trust during this time negotiations took place for corporation to sell the business a assets of corporation 2’s wholly-owned subsidiary subsidiary and its subsidiaries postn-120591-02 on date corporation and an unrelated third party corporation reached an agreement pursuant to which corporation was to sell its stock in subsidiary to corporation the parties agreed that at the time of the acquisition subsidiary and its subsidiaries were to hold only the assets wanted by corporation -- ie the business a assets of subsidiary and its subsidiaries the sale ie of the subsidiary stock to corporation was contingent on government’s approval of the sale of the corporation stock to corporation on date government approved the sale of the corporation stock to corporation corporation paid consideration of approximately dollar_figurea for the corporation stock dollar_figureb in cash dollar_figurec in convertible preferred shares and dollar_figured from borrowed funds ie dollar_figuree from bridge loans and dollar_figuref from a revolving credit facility on date corporation liquidated distributing to corporation all its assets including the subsidiary stock owned by corporation on date subsidiary redeemed a portion of the stock that corporation owned in subsidiary in exchange for subsidiary’s stock in certain subsidiaries on that same date subsidiary sold its business b assets to a newly-formed subsidiary of corporation new subsidiary in exchange for a note in the amount of dollar_figureg also on date corporation sold the remaining shares of subsidiary that were not redeemed to corporation for nonstock consideration of approximately dollar_figureh this consideration included in part a note for dollar_figureg at the time of corporation 1’s sale of the subsidiary stock subsidiary and its subsidiaries owned business a the dollar_figureg note cash short-term investments and tax receivables corporation tendered to subsidiary the dollar_figureg note received from corporation in full payment of the note in the amount of dollar_figureg owed by new subsidiary to subsidiary additionally corporation applied the sales proceeds from the sale of business a to pay off the bridge loan within months and years of the corporation sale of the subsidiary stock to corporation corporation sold various assets previously owned by subsidiary and the subsidiaries to certain corporation subsidiaries as well as unrelated third parties as of date the only business previously owned by subsidiary that corporation still owned and operated was business c operated as company the field is considering arguing that the date transaction in which corporation liquidated into corporation triggered deemed liquidations of subsidiary and the corporations that were subsidiaries of subsidiary at the time corporation sold the 1the field’s memorandum indicates subsidiary reported capital_gain on the excess of the fair_market_value of the stock of the subsidiaries over the tax basis of the shares but does not indicate if corporation also realized and was required to report any gain in the redemption transaction postn-120591-02 subsidiary stock to corporation the field asserts that these deemed liquidations trigger deemed dividends and capital_gains under sec_331 and also states that the transaction does not qualify for the general nonrecognition rule_of sec_355 as it was principally a device for the distribution of earnings_and_profits of subsidiary we believe the date transaction in which corporation liquidated into corporation cannot be viewed as triggering deemed or constructive liquidations of subsidiary and the subsidiaries corporation liquidated at this time but we see no facts that would support a position that subsidiary and its subsidiaries also liquidated at this time we observe that at or about this time subsidiary and its subsidiaries disposed of a significant amount of assets that corporation did not want however subsidiary and the subsidiaries also appear to have retained significant assets the facts indicate corporation bought the corporation stock for approximately dollar_figurea and that corporation sold the subsidiary stock to corporation for approximately dollar_figureh the ie examiners confirmed through discussions with our office that subsidiary and the subsidiaries retained significant assets overall we believe no facts support an argument that subsidiary and the subsidiaries liquidated at or about the time corporation liquidated the field is also considering arguing that corporation 1’s sale of the stock of subsidiary on date to corporation represents a sale of assets rather than a sale of stock we assume no sec_338 election was made with respect to this sale we believe the field should not argue that subsidiary sold assets rather than that corporation sold the subsidiary stock we believe the form of the transaction should be respected-- ie as a sale of the subsidiary stock by corporation to corporation our understanding is that the sales agreement between corporation and corporation provides that corporation is to sell subsidiary stock and we are unaware of sufficient facts eg agreements or evidence of negotiations to support the argument that subsidiary instead sold assets furthermore we believe the argument ie that subsidiary sold assets rather than corporation sold subsidiary stock may be inconsistent with revrul_90_95 1990_2_cb_67 briefly in revrul_90_95 a sec_338 qualified_stock_purchase immediately followed by a liquidation of the target was respected as a stock purchase rather than treated as an asset purchase this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
